Citation Nr: 0914533	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to 
March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2007.  This matter was 
originally on appeal from a September 2005 Decision Review 
Officer decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

In September 2007, the Veteran and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Prior to March 4, 2005, the Veteran's PTSD was productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational task although generally 
functioning satisfactorily; his PTSD was not productive of 
occupational and social impairment, with reduced reliability 
and productivity.

2.  From March 4, 2005, to May 20, 2008, the Veteran's PTSD 
was productive of occupational and social impairment with 
reduced reliability and productivity; his PTSD was not 
productive of occupational and social impairment with 
deficiencies in most areas.  

3.  Since May 21, 2008, the Veteran's PTSD has been 
productive of occupational and social impairment with 
deficiencies in most areas but not productive of total 
occupational and social impairment.




CONCLUSIONS OF LAW

1.  Prior to March 4, 2005, the criteria for an initial 
evaluation in excess of 30 percent for PTSD had not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.  From March 4, 2005, to May 20, 2008, the criteria for an 
evaluation of 50 percent, but not greater, for PTSD had been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2008).

3.  Since May 21, 2008, the criteria for a 70 percent 
evaluation, but not greater, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2007 Remand, the Appeals 
Management Center (AMC) scheduled a VA examination to assess 
the severity of the Veteran's PTSD, and issued a supplemental 
statement of the case (SSOC).  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's November 2007 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008). 

Letters dated in October 2006, February 2008, and July 2008 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The February 2008 letter advised 
the Veteran of how VA determines disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Although these letters were not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental SSOC was provided to the Veteran in October 
2008.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2006 and February 2008 letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet App. at 120.  

The Veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The Veteran was also accorded VA examinations in June 2003, 
January 2007, and May 2008.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected PTSD is evaluated as 30 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2008).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, a mental condition that has been formally 
diagnosed, but the symptoms of which are not severe enough 
either to interfere with occupational and social function or 
to require continuous medication warrants a 0 percent 
evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating also requires occupational and social 
impairment, but with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

The Veteran filed his application for compensation in April 
2003.  

In June 2003, the Veteran was afforded a VA PTSD examination.  
The examiner noted that the Veteran was previously 
hospitalized in 1969 subsequent to a marital breakup and 
alcohol dependency, in 1979 and again in the 1980s primarily 
for alcohol dependency, marital problems, and PTSD symptoms.  
The Veteran reported nonviolent problems with anger, trouble 
trusting others, and preferring not to get close to others.  
The Veteran reported close, loving relationships with his 
wife, children, grandchildren, brother and mother.  The 
Veteran reportedly stated that he saw his children one to two 
times a week and loved it, that he saw his mother two times a 
week, that his marriage was good, and that his family was 
close knit.  The Veteran reported that he slept "pretty 
decent".  The examiner noted that overall, the Veteran's 
symptoms appeared to be mild, to occur infrequently, and 
present over the last year.

The Veteran stated that he didn't know if he had PTSD but 
that he carried a lot of grudges about Vietnam, he angered 
easily, and he threw things.  The Veteran denied being 
violent, but he noted that he would get aggravated at his job 
and throw fits.  The Veteran stated that he would never hurt 
anybody but noted that he had a temper.  The Veteran reported 
going to work every day and sleeping well.  The Veteran 
reported not trusting people, and stated that he didn't like 
being with people but loved being with his children and 
grandchildren.  The Veteran reported preferring to sit in the 
corner at restaurants.  He denied any history of 
assaultiveness or suicide attempts.  The Veteran stated that 
he liked to camp and go to church regularly with his wife, 
but stated that he had no close friends that he saw 
regularly.

Mental status examination demonstrated that the Veteran 
maintained good eye contact, established appropriate rapport, 
and displayed no inappropriate behaviors.  He was alert, 
fully oriented with good memory and concentration.  His 
speech was fluent, of normal rate, and well articulated.  His 
speech patterns were logical, relevant, coherent, and goal 
directed.  He denied any psychotic symptoms such as 
hallucinations, delusions, disorders of thought or 
communication, and none were noted.  His mood was euthymic 
and free of disturbance during the interview, and his affect 
was appropriate to content.  The Veteran reported that he was 
easily angered, but no anger was displayed during the 
session.  The Veteran denied any suicidal or homicidal 
thoughts, ideations, plans, or intent.  The Veteran denied 
sleep impairment and did not report any panic attacks or 
panic-like symptoms.  No obsessive or ritualistic behaviors 
were reported.  No other disorders or symptoms appeared to be 
present.

The examiner opined that overall, the Veteran's mild symptoms 
appeared to not significantly interfere with his capacity for 
psychosocial adjustment as he was employed full-time, had a 
good family and marital life, and was engaged in a variety of 
leisure pursuits and activities such as remodeling his house.  
The examiner stated that the Veteran reported average 
functioning with regard to his employment, marital and family 
life, as well as his recreational pursuits and activity 
level.  The examiner noted that the Veteran did not report 
any problems with substance abuse or alcohol dependence, and 
that in the past his psychosocial functioning had been 
adversely affected by his long history of alcohol dependence.  
The examiner noted that the Veteran appeared to have had a 
problematic occupational history and marital history up until 
1989 at least.  

The examiner noted that the Veteran's psychiatric symptoms 
did not meet DSM IV PTSD symptoms criteria; specifically the 
Veteran did not report re-experiencing the trauma 
persistently.   In addition he did not report avoiding 
stimuli associated with Vietnam trauma or significant numbing 
of general responsiveness.  A GAF score of 80 was assigned.

On March 4, 2005, the Veteran was referred by his attorney 
for a psychiatric evaluation.  The evaluation report was 
signed by Dr. W.A.A. Psychiatrist and Dr. W.E.C, Licensed 
Psychologist.  The Veteran provided his family background, 
employment background, medical background, and military 
background.  During the interview, the Veteran stated that he 
had been married to his current wife since 1998 and that they 
had problems but that they got along.  He also reported 
having a good relationship with his two children and his two 
stepchildren.  In addition, he reported working for the same 
trucking company since 1991.

The Veteran reported that he thought about his friend who was 
killed in Vietnam quite a bit but not every day.  He reported 
nightmares of what happened every two to three months.  When 
asked how the Veteran felt emotionally and physiologically 
when something triggered memories of the trauma he went 
through in Vietnam, the Veteran reported feeling "in a daze 
... a thousand miles away ... like you leave your body ..." He 
also reported feeling "pretty bummed out most of the time ... 
depressed, angry."  The Veteran also stated that when he got 
depressed or angry, he wanted to destroy something.  The 
Veteran stated that he could probably hurt someone depending 
on the situation.  The Veteran reported avoiding talking 
about Vietnam, avoiding previously-enjoyed activities, 
difficulty recalling some important aspects of the trauma in 
Vietnam, diminished interest in things that had previously 
brought him pleasure, and difficulty falling asleep.  He also 
reported irritability, outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The examiner noted that the Veteran had been able 
to control his behavior to the point of not becoming violent.

The examiners assigned a GAF score of 40 with the highest GAF 
for the previous 12 months of 45.

In November 2005, the Veteran underwent a PTSD consultation 
with Dr. J.L.D, psychiatrist.  At the consultation, the 
Veteran reported that the only residual symptoms of PTSD that 
he dealt with were nightmares several times a month and an 
occasional flashback with no significant disruption of 
activities of daily living.  The Veteran reported anger if 
someone cut him off while driving or made a lewd gesture 
towards him from their vehicle.  

The Veteran reported no outpatient treatment for PTSD and no 
interest in pursuing service connection for PTSD in view of 
the absence of significant symptoms and benefit derived years 
ago from his PTSD program participation.

The Veteran reported that he was in his fourth marriage; 
although his current marriage was the second to the same 
woman he had known since grammar school.  The Veteran had 
been married to her for six years and had previously been 
married to her for two years.  The Veteran reported having 
two children with his second wife and two stepchildren with 
his current wife.  He also reported that he and his wife were 
raising their two-year old great niece, whom they had had 
since she was six weeks old.  The Veteran reported that he 
was close to his children who lived in the area and his 
grandchildren and derived a great deal of satisfaction from 
his family.  

Mental status examination indicated that the Veteran was 
alert, oriented and cooperative.  The Veteran's behavior was 
appropriate without tics, mannerisms or movement 
disturbances.  There were no psychomotor extremes.  His mood 
was pleasant, and his affect somewhat constricted but 
congruent.  The Veteran was not suicidal, and he reported no 
past history of suicidality.  There was no evidence of 
psychosis.  His speech and thought processes were linear, 
logical, and goal-directed.  The Veteran was noted to be 
cognitively intact.  No diagnosis of PTSD was made and a GAF 
score of 72 was assigned.

In January 2007, the Veteran underwent a VA PTSD examination.  
The Veteran reported that he was on no medications and was 
receiving no therapy or psychiatric services.  He reported 
mistrust for the government, anger of moderate to severe 
intensity, depression of mild to moderate intensity, and 
daily intrusive memories of mild severity.

The Veteran reported being employed as a truck driver, being 
married four times including twice to the woman he has been 
married to for seven years, and having a good relationship 
with his two children.  The Veteran stated that he had no 
friends, only acquaintances and stated that he did not like 
being around people.  The Veteran reported that he 
participated in only family-oriented activities.  The Veteran 
stated that he came close to assaulting a person at work 
during an argument but had never assaulted anyone.  The 
Veteran denied suicidal thoughts but admitted to occasional 
homicidal thoughts when extremely irritated with people. The 
Veteran reported intermittent auditory hallucinations of 
someone calling him.
  
Mental status examination demonstrated that the Veteran's 
personal grooming and hygiene was good, and that he was 
oriented to person, place and time.  There was no impairment 
of though process or communication, impairment of short or 
long-term memory, or reports or observation of obsessive or 
ritualistic behavior.  The Veteran generally made good eye 
contact, and was noted to be interpersonally appropriate and 
cooperative.  The examiner noted that the Veteran behaved 
appropriately for situation and setting and at no time proved 
to be uncooperative with the examination.  The Veteran 
manner, language, and affect were noted to be appropriate.  
The Veteran's communication skills were generally good, his 
ideas were logical and sequential in construction and 
expression, and he was able to answer questions in a cogent 
and understandable manner.  Panic attacks were not reported 
or observed.  The Veteran reported mild to moderate 
depression daily and stated that he didn't care much about 
life anymore and that he angered easily and was afraid of 
what he could do when angry.

PTSD was diagnosed, and a GAF score of 65 was assigned.  The 
examiner noted that since the last VA examination, 
performance in employment, routine responsibilities of self-
care, family role functions, and social interpersonal 
relationships appeared to been unchanged but that the 
Veteran's physical health and recreation and leisure pursuits 
appeared to have slightly declined.  The examiner noted that 
the Veteran had been employed for the past 25 years, that 
PTSD did not appear to be affecting his employment 
significantly, and that any impairment in functional status 
had largely to do with his difficulty in anger control.   

On May 21, 2008, the Veteran underwent a VA examination.  At 
that time, the Veteran reported feeling edgy and having daily 
intrusive memories of Vietnam.  The Veteran reported that he 
did not feel comfortable in public or around other people, 
that he isolated, angered easily, and had hypervigilance.  
The Veteran reported that he had very little social 
interaction and did not go anywhere.  The Veteran reported 
that he avoided things that remind him of Vietnam, he was 
distrustful of others, and he had disillusionment in the 
country and politicians.  The Veteran reported restless 
sleep, irritability towards others, including family members 
and coworkers.  The Veteran reported swearing, yelling, 
throwing things, and demonstrating road rage while driving.

The Veteran reported that he loved his wife and children but 
was unable to demonstrate those feelings and/or control his 
anger.  The Veteran's wife reported an incident when the 
Veteran became angry with her while working on a project and 
threatened to disfigure her face with a screwdriver.  The 
Veteran and his wife reported that their four adult children 
avoided visiting because the visits inevitably end in 
arguments.  

The Veteran also reported that he had not actually hurt 
anyone, but that he had assaulted a coworker by grabbing hold 
of him and that he experienced road rage to the point of 
getting out of his truck to confront other drivers.

The Veteran denied any history of suicide attempts but stated 
that he had suicidal ideation and definitely had thoughts 
that death would be preferable.  

Mental status examination revealed that he was oriented to 
person, place, and time and had no impairment of thought 
process, no delusions, no visual hallucinations, and no 
obsessive or ritualistic behavior.  The Veteran's speech was 
normal, and he denied panic attacks.  The Veteran reported 
auditory hallucinations of someone talking, short-term memory 
loss, and impaired impulse control.  He reported intrusive 
memories of Vietnam, hypervigilance, exaggerated startle 
response, and sleep impairment.  The examiner noted that the 
Veteran's symptoms frequency was daily and the severity was 
at least moderate and assigned a GAF of 50.  

The Board notes that the GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

Thus, the findings of record indicate that during the period 
on appeal, the Veteran's PTSD symptoms match rating criteria 
for a 30 percent rating (depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment), two criteria 
for a 50 percent rating (disturbances of mood, difficulty 
establishing effective work and social relationships), and 
two criteria for a 70 percent rating (suicidal ideation and 
impaired impulse control).  In addition, the GAF scores 
assigned ranging from 80 to 40 contemplate mild to major 
impairment.

The GAF scores of 80, 72, and 65 assigned at the June 2003 VA 
examination, November 2005 PTSD consult, and January 2007 VA 
examination, respectively, appear to be supported by the 
evidence obtained during those examinations.  As noted above, 
according to DSM-IV, GAF scores of 72 and 80 indicate no more 
than slight impairment in social, occupational or school 
functioning and a GAF score of 65 indicates mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  

The June 2003 VA examiner noted that the Veteran reported 
average functioning with regard to his employment, marital 
and family life, as well as his recreational pursuits and 
activity level.  He also noted that the Veteran's 
psychosocial functioning had been adversely affected by his 
long history of alcohol dependence as he appeared to have had 
a problematic occupational history and marital history up 
until 1989.  The January 2007 VA examiner that the Veteran 
was functioning at that time without medication, without 
therapy, and without treatment and was able to maintain 
family life and employment and noted that there did not seem 
to be a great increase in PTSD symptomatology since the last 
examination.  
 
The GAF score of 40 assigned during the private psychiatric 
examination in March 2005 appears to be out of step with the 
symptoms exhibited by the Veteran at that examination.  As 
noted above, according to DSM-IV, a GAF score of 31 to 40 
indicates the examinee has some impairment in reality testing 
or communication or major impairment in several areas, such 
as work , family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  In this case, although the Veteran admitted 
at the March 2005 examination that he experienced depression 
and had no friends, that examination did not demonstrate that 
he neglects his family or was unable to work.  In addition, 
there was absolutely no indication of any impairment in 
reality testing or communication.

However, the GAF of 40 assigned in March 2005 private 
examination, as well as the GAF of 72 assigned in November 
2005 and the GAF of 65 assigned January 2007, do indicate a 
worsening of the Veteran's functioning due to his PTSD.  
Further, it appears that the November 2005 provider did not 
view the Veteran's anger problems as part of his PTSD as he 
specifically noted that the only residual symptom of 
Veteran's PTSD were nightmares and flashbacks yet notes the 
Veteran's reports of anger.  In addition, the January 2007 VA 
examiner determined that the Veteran's daily anger was of 
moderate to severe intensity.
  
In support of his claim, the Veteran has offered testimony 
and written statements by himself, Dr. W.E.C., his wife and 
his step-daughter.

The Veteran testified at a RO hearing in June 2005.  The 
Veteran stated that he and his wife loved each other but that 
he treated her pretty rough although he had never beat on her 
but he did shout.  In addition, the Veteran stated that he 
got into an altercation with a man on the road; and later 
that man reported him to his trucking company.  The Veteran 
also acknowledged that he had problems at work because he 
hated "stupid things." 

At the Board hearing in September 2007, the Veteran stated 
that after he came back from Vietnam, he could not trust the 
Government and that he was a very angry person toward the 
Government and that that anger and hatefulness came out in 
his everyday life.  The Veteran testified that he has 
threatened people but he had never grabbed or hurt them.  
However, he also stated that if he "flies off the handle" 
at work, the guys that know him stop him from going after 
somebody. 

Dr. W.E.C. testified at the RO hearing in June 2005.  With 
respect to the GAF score assigned, Dr. W.E.C. stated that the 
Veteran was employed but that he has had a lot of different 
jobs, that he isolated himself from others, and that his 
relationships with his children were not healthy.  Dr. W.E.C. 
testified that the Veteran was nervous and anxious all the 
time, and that he was usually somewhere else; often Vietnam.  

The Veteran's wife, in a statement dated in June 2004, stated 
that they had not had any kind of a personal relationship for 
over five years, that the Veteran was cold, aloof, and very 
detached.  In addition, she stated that he was irritable 
almost all of the time and that any little thing could set 
him off, that he had smashed windshields in two separate 
vehicles because of his temper or anger, that he got violent 
at times and threw tools, hammers, or knocked a hole in the 
wall.    

At the June 2005 RO hearing, the Veteran's wife testified 
that the Veteran was very explosive, and that he got angry 
over the slightest little things.  She also testified that 
she and their children knew when they could invade the 
Veteran's time and space.  She testified that she believed 
that the Veteran loved all four of his children but that he 
had an idea of what they should and shouldn't be, pushed them 
too hard, and tried to manipulate their lives.

The Veteran's stepdaughter, in a statement received by the RO 
in August 2004 stated that the Veteran was a cold and 
detached person and that he was aloof much of the time.  She 
stated that he was irritable the majority of the time and had 
a very short fuse and had fits of anger that could lead to 
violence.  

In August 2008, the Veteran submitted a statement in which he 
reported that he lives Vietnam every day and that he can lose 
concentration and stop doing what he is supposed to be doing 
when it happens.  The Veteran stated that the isolation and 
problems with people really define the effect PTSD has on his 
life.  The Veteran stated that he works, he goes home, he 
stays home, and he goes back to work but that is all.  The 
Veteran stated that he is always thinking, "If that person 
does this, how am I going to get back at him?"  The Veteran 
reported that he frequently gets out of his truck to confront 
other drivers and that he will simply explode like with the 
incident the doctors mentioned of him threatening his wife 
with a screwdriver.  The Veteran stated that although the 
doctors say that he is "comfortable" driving a truck 
because he is alone, he is never "comfortable" as he is 
always scanning around to see what might happen bad to him.  
The Veteran reported that he throws things, yells, swears a 
lot, and implied that he does this at work.  The Veteran 
stated that although he works, he will confront his coworkers 
and other drivers, he naps on the job, and he yells at others 
while driving.  The Veteran stated that if all this were 
known to his boss, imagine how long he would be working.  The 
Veteran stated that he does not make friends because of his 
anger and even takes things out on his four-year old niece.  
The Veteran stated that the doctors talk about how his 
isolative behavior and anger cause him difficulty in forming 
and maintaining relationships, even with his own family.  The 
Veteran reported that his adult children avoid visiting him 
because of his anger.  The Veteran stated that he loved his 
wife but could go out in the woods and live along for the 
rest of his life and just be fine.  The Veteran noted that 
although some medical reports indicate that the Veteran has 
suicidal ideation and some reports indicate that the Veteran 
denied suicidal ideation, "... there is hardly a day that goes 
by that I do not think about it and I think I would be better 
off dead."  The Veteran stated that he did not think that he 
made this point clear to the examiners.  The Veteran also 
reported having sleep problems, tossing and turning all night 
long and that he still has the nightmares and the intrusive 
thoughts during the night.  The Veteran stated that he does 
not miss work but that he will pull over and take a nap or 
two and can sometimes take a nap waiting for deliveries.  The 
Veteran reported going to bed at 7:30 so he gets at least 
some rest.

It appears that the most prominent symptom of the Veteran's 
PTSD is, and has been, his irritability and violent temper.  
Service medical records indicate that the Veteran had always 
had a "short temper" but had never been in any specific 
trouble.  While in service, he was accused of mal-treatment 
of recruits and using tactics in training which were harsher 
than his superior officers would permit, and after his second 
tour of Vietnam, the Veteran related an increasing difficulty 
controlling his emotions and temper.  The Board also notes 
that the Veteran has a remote history of alcohol abuse which 
has been in remission since 1989.

Carefully considering all the medical evidence of record, the 
Board finds that prior to March 4, 2005, the Veteran 
displayed mild PTSD symptoms indicative of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
task although generally functioning satisfactorily.

As noted above, at the June 2003 VA examination, the Veteran 
did not report persistently re-experiencing any traumas or 
avoiding stimuli associated with reported war trauma.  
Although the Veteran reported that he belonged to no 
organizations and had no close friends, he reported attending 
church regularly with his wife and that he regular saw his 
children from his second marriage and his grandchildren and 
step grandchildren all the time and loved it and that he saw 
his mother one to two times per week and regularly saw his 
brother.         

Accordingly, the Board finds that the record does not support 
a grant in excess of 30 percent prior to March 4, 2005.  
However, the Board finds that the record supports a grant of 
a 50 percent rating for PTSD since the March 4, 2005, private 
examination.  Since that time, at its worst, the Veteran 
displayed PTSD symptoms indicative of occupational and social 
impairment with reduced reliability and productivity which 
exceed the criteria for the 30 percent rating and support the 
criteria for a 50 percent rating.  However, the Veteran's 
PTSD symptoms did not approach the severity contemplated for 
the 70 percent rating.  

As noted above, at the March 2005 private examination, the 
Veteran reported daily thoughts of Vietnam, about being in 
the Marine Corps, and being in Vietnam.  The Veteran reported 
intrusive thoughts but not every day, nightmares about every 
two to three months, and flashbacks every couple of months.  
The Veteran noted, "Truck drivers have a habit of moving 
around quite a bit.  They always think the grass is greener 
..."  The Veteran stated that he had a good relationship with 
his brother and was close to all his family.  The Veteran 
also described his relationship with his children as good 
although he admitted to flying off the handle sometimes.  The 
Veteran also stated that he considered his wife's two 
children to be his kids and reported a good relationship with 
both of them.  The Veteran stated that he never beat any of 
his kids but that he does have a temper.  The Veteran also 
stated that he and his wife had custody of a great-niece and 
that "we get along."   

The Board notes that although Dr. W.E.C.'s statements are 
correct with respect to his different jobs and marriages, the 
Board is concerned with the severity of the Veteran's PTSD 
since he was granted service connection effective April 29, 
2003.  The Board notes that the Veteran has been at the same 
job since 1991 and explained in his examination with Dr. 
W.E.C. that truck drivers have a habit of moving around quite 
a bit, and that they always think the grass is greener.  With 
respect to his marriages, he married and divorced three times 
between 1967 and 1986.  However, he remarried his third wife 
in 1998, and they are still married almost 10 years later.  
Although the Veteran did admit to having problems, he stated 
that they got along.  With respect to his relationships with 
step children, the Veteran stated that he felt that he is 
their dad and they are his kids.  The Veteran described his 
relationship with his two children as good even though he 
admitted to sometimes flying off the handle.  

At the January 2007 VA examination, the Veteran reported 
intrusive memories reported to be daily of mild severity 
since leaving the service after participating in the Vietnam 
conflict.   The examiner noted that the Veteran was married 
to a woman that he had been married before, that the marriage 
had endured for the previous seven years, that the Veteran 
had two children by his second wife and claimed to have a 
good relationship with them.  

Accordingly, the Board finds that the record does not support 
a grant in excess of 50 percent from March 4, 2005 to May 20, 
2008.  However, the Board finds that from May 21, 2008, the 
evidence indicates that the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood.  

As noted above, the examiner noted that the Veteran's PTSD 
symptoms frequency was daily and the severity was at least 
moderate and assigned a GAF of 50.  The Board notes that a 
GAF of 50 indicates the Veteran has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.   

Accordingly, the Board finds that the record supports a grant 
of a 70 percent rating for PTSD since the May 21, 2008 VA 
examination.  

However, the Veteran's PTSD symptoms do not approach the 
severity contemplated for the 100 percent rating.  As set 
forth above, the criteria for a 100 percent rating are met 
when the Veteran experiences total occupational and social 
impairment, which is clearly not demonstrated in this case.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.  

Upon consideration of all of the relevant evidence of record, 
and resolving all doubt in favor of the Veteran, the Board 
finds that prior to March 4, 2005, the Veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task although 
generally functioning satisfactorily supporting no more than 
a 30 percent disability rating; from March 4, 2005, to May 
20, 2005, the Veteran's PTSD was manifested by occupational 
and social impairment with reduced reliability and 
productivity supporting no more than a 50 percent disability 
rating; and since May 21, 2008, the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas supporting no more than a 70 
percent disability rating as the Veteran's PTSD has not been 
manifested by total occupational and social impairment.

The Board also notes that there is no evidence of record that 
the Veteran's PTSD causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  Hence the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 




ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for PTSD prior to March 4, 2005, is denied.

Entitlement to a disability evaluation of 50 percent, but not 
greater, for PTSD is granted from March 4, 2005, to May 20, 
2008, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a disability evaluation of 70 percent, but not 
greater, for PTSD is granted effective May 21, 2008, subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


